THE FUTURE DIMENSIONS VARIABLE ANNUITY A FLEXIBLE PREMIUM DEFERRED COMBINATION FIXED AND VARIABLE ANNUITY CONTRACT issued by Security Life of Denver Insurance Company and its Security Life Separate Account S-A1 Supplement Dated May 5, 2014 This supplement updates and amends certain information contained in your Contract prospectus and Statement of Additional Information, each dated October 1, 2004, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference . IMPORTANT INFORMATION ABOUT THE COMPANY Information about the Security Life of Denver Insurance Company found in your Contract prospectus and Statement of Additional Information is deleted and replaced with the following: Security Life of Denver Insurance Company (“Security Life,” “we,” “us,” “our,” and the “Company”) issues the Contract described in the prospectus and is responsible for providing the Contract’s insurance benefits. * All guarantees and benefits provided under the Contract that are not related to the Variable Account are subject to the claims paying ability of the Company and our General Account. We are a stock life insurance company organized in 1929 and incorporated under the laws of the State of Colorado. We are admitted to do business in the District of Columbia and all states except New York. Our headquarters is at 8055 East Tufts Avenue, Suite 650, Denver, Colorado 80237. We are an indirect, wholly owned subsidiary of Voya Financial, Inc. (“Voya
